SCHEDULE 14A United States Securities and Exchange Commission Washington, D.C. 20549 Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Abington Bancorp, Inc. (Name of Registrant as Specified in Its Charter) n/a (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: December 28, 2007 Dear Shareholder: You are cordially invited to attend the special meeting of shareholders of Abington Bancorp, Inc.The meeting will be held atthe Huntingdon Valley Country Club located at 2295 Country Club Drive, Huntingdon Valley, Pennsylvania 19006, on Wednesday, January 30, 2008 at 10:30 a.m., Eastern Time. At the special meeting, you will be asked to consider and approve the adoption of the 2007 Stock Option Plan and consider and approve the adoption of the 2007 Recognition and Retention Plan and Trust Agreement.Each of these matters is more fully described in the accompanying materials. It is very important that you be represented at the special meeting regardless of the number of shares you own or whether you are able to attend the meeting in person.We urge you to mark, sign, and date your proxy card today and return it in the envelope provided, even if you plan to attend the special meeting.This will not prevent you from voting in person, but will ensure that your vote is counted if you are unable to attend. Your continued support of and interest in Abington Bancorp, Inc. is sincerely appreciated. Very truly yours, Robert W. White Chairman of the Board,President and Chief Executive Officer ABINGTON BANCORP, INC. 180 Old York Road Jenkintown, Pennsylvania 19046 (215) 886-8280 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TIME 10:30a.m., Eastern Time, Wednesday, January 30, 2008. PLACE Huntingdon Valley Country Club 2295 Country Club Drive Huntingdon Valley, Pennsylvania 19006. ITEMS OF BUSINESS (1) To consider and approve the adoption of the 2007 Stock Option Plan; (2) To consider and approve the adoption of the 2007 Recognition and Retention Plan and Trust Agreement; and (3) To transact such other business, as may properly come before the meeting or at any adjournment thereof.We are not aware of any other such business. RECORD DATE Holders of Abington Bancorp common stock of record at the close of business on December 17, 2007 are entitled to vote at the meeting. PROXY VOTING It is important that your shares be represented and voted at the meeting.You can vote your shares by completing and returning the proxy card sent to you.Most shareholders whose shares are held in “street” name can also vote their shares over the Internet or by telephone.If Internet or telephone voting is available to you, voting instructions are printed on the proxy card sent to you.You can revoke a proxy at any time prior to its exercise at the meeting by following the instructions in the accompanying proxy statement. BY ORDER OF THE BOARD OF DIRECTORS Edward W. Gormley Corporate Secretary Jenkintown, Pennsylvania December 28, 2007 TABLE OF CONTENTS Page About the Special Meeting of Shareholders 1 Proposal to Adopt the 2007 Stock Option Plan (Proposal One) 3 General 3 Description of the Stock Option Plan 3 Proposal to Adopt the 2007 Recognition and Retention Plan and Trust Agreement (Proposal Two) 6 General 6 Description of the Recognition and Retention Plan 6 Director and Management Compensation 8 Compensation Discussion and Analysis 8 Summary Compensation Table 12 Grants of Plan-Based Awards 13 Outstanding Equity Awards at Fiscal Year-End 13 Option Exercises and Stock Vested 13 Employment Agreements 14 Potential Payments Upon Termination of Employment or Change in Control 15 Benefit Plans 20 Compensation Committee Interlocks and Insider Participation 21 Report of the Compensation Committee for Fiscal 2006 22 Directors’ Compensation 22 Beneficial Ownership of Common Stock by Certain Beneficial Owners and Management 24 Shareholder Proposals 26 Other Matters 26 Appendix A – 2007 Stock Option Plan A-1 Appendix B – 2007 Recognition and Retention Plan and Trust Agreement B-1 PROXY STATEMENT OF ABINGTON BANCORP, INC. ABOUT THE SPECIAL MEETING OF SHAREHOLDERS This proxy statement is furnished to holders of common stock of Abington Bancorp, Inc., the parent holding company of Abington Bank.On June 27, 2007, we completed our second-step conversion and the reorganization of Abington Bank from the mutual holding company structure to the stock holding company structure.Our Board of Directors is soliciting proxies to be used at the special meeting of shareholders to be held at the Huntingdon Valley Country Club, located at 2295 Country Club Drive, Huntingdon Valley, Pennsylvania 19006, on Wednesday, January 30, 2008 at 10:30 a.m., Eastern Time, and any adjournment thereof, for the purposes set forth in the Notice of Special Meeting of Shareholders.This proxy statement is first being mailed to shareholders on or about December 28, 2007. What is the purpose of the special meeting? At our special meeting, shareholders will act upon the matters outlined in the notice of meeting, including the adoption of the 2007 Stock Option Plan and the 2007 Recognition and Retention Plan and Trust Agreement. Who is entitled to vote? Only our shareholders of record as of the close of business on the record date for the meeting, December 17, 2007, are entitled to vote at the meeting.On the record date, we had 24,449,526 shares of common stock issued and outstanding and no other class of equity securities outstanding.For each issued and outstanding share of common stock you own on the record date, you will be entitled to one vote on each matter to be voted on at the meeting, in person or by proxy. How do I submit my proxy? After you have carefully read this proxy statement, indicate on your proxy card how you want your shares to be voted.Then sign, date and mail your proxy card in the enclosed prepaid return envelope as soon as possible.This will enable your shares to be represented and voted at the special meeting. If my shares are held in “street name” by my broker, could my broker automatically vote my shares for me? Your broker may not vote on the adoption of the 2007 Stock Option Plan and the 2007 Recognition and Retention Plan if you do not furnish instructions for such proposals.You should use the proxy card provided by the institution that holds your shares to instruct your broker to vote your shares or else your shares will be considered “broker non-votes.” Broker non-votes are shares held by brokers or nominees as to which voting instructions have not been received from the beneficial owners or the persons entitled to vote those shares and the broker or nominee does not have discretionary voting power under rules applicable to broker-dealers. Under these rules, the proposals to adopt the 2007 Stock Option Plan and the 2007 Recognition and Retention Plan and Trust Agreement are not items on which brokerage firms may vote in their discretion on behalf of their clients if such clients have not furnished voting instructions within ten days of the special meeting. Can I attend the meeting and vote my shares in person? All shareholders are invited to attend the special meeting.Shareholders of record can vote in person at the special meeting.If your shares are held in “street name,” then you are not the shareholder of record and you must ask your broker or other nominee how you can vote at the special meeting. 1 Can I change my vote after I return my proxy card? Yes.If you are a shareholder of record, there are three ways you can change your vote or revoke your proxy after you have sent in your proxy card. • First, you may send a written notice to our Corporate Secretary, Edward W. Gormley, Abington Bancorp, Inc., 180 Old York Road, Jenkintown, Pennsylvania 19046, in advance of the meeting stating that you would like to revoke your proxy. • Second, you may complete and submit a new proxy card before the special meeting.Any earlier executed proxies will be revoked automatically. • Third, you may attend the special meeting and vote in person.Any earlier executed proxy will be revoked.However, attending the special meeting without voting in person will not revoke your proxy. If your shares are held in “street” name and you have instructed a broker or other nominee to vote your shares, you must follow directions you receive from your broker or other nominee to change your vote. What constitutes a quorum? The presence at the meeting, in person or by proxy, of the holders of a majority of votes that all shareholders are entitled to cast on a particular matter will constitute a quorum.Proxies received but marked as abstentions and “broker non-votes” will be included in the calculation of the number of votes considered to be present at the meeting. What are the Board of Directors’ recommendations? The recommendations of the Board of Directors are set forth under the description of each proposal in this proxy statement.In summary, the Board of Directors recommends that you vote FOR the adoption of the 2007 Stock Option Plan and FOR the adoption of the 2007 Recognition and Retention Plan and Trust Agreement. The proxy solicited hereby, if properly signed and returned to us and not revoked prior to its use, will be voted in accordance with your instructions.If no contrary instructions are given, each proxy signed and received will be voted in the manner recommended by the Board of Directors and, upon the transaction of such other business as may properly come before the meeting, in accordance with the best judgment of the persons appointed as proxies.Proxies solicited hereby may be exercised only at the special meeting and any adjournment of the special meeting and will not be used for any other meeting. What vote is required to approve each item? The affirmative vote of a majority of the total shares outstanding and entitled to vote at the special meeting is required for approval of the proposals to adopt the 2007 Stock Option Plan and adopt the 2007 Recognition and Retention Plan and Trust Agreement.Because of the required vote, abstentions and “broker non-votes” will have the same effect as a vote against these proposals.And for the same reason, the failure of any Abington Bancorp shareholder to vote by proxy or in person at the special meeting will also have the effect of a vote against the proposals to adopt the stock plans. 2 PROPOSAL TO ADOPT THE 2007 STOCK OPTION PLAN (Proposal One) General On November 28, 2007, the Board of Directors adopted the 2007 Stock Option Plan, which is designed to attract and retain qualified officers, employees and non-employee directors, provide officers, employees and non-employee directors with a proprietary interest in Abington Bancorp as an incentive to contribute to our success and reward officers, employees and non-employee directors for outstanding performance.The Stock Option Plan provides for the grant of incentive stock options intended to comply with the requirements of Section 422 of the Internal Revenue Code and non-qualified or compensatory stock options (the incentive stock options and the non-qualified (compensatory) options are together called, the “options”).Options will be available for grant to officers, employees and directors of Abington Bancorp and any subsidiary except that non-employee directors will be eligible to receive only awards of non-qualified options.The Board of Directors believes that the Stock Option Plan is in the best interest of Abington Bancorp and our shareholders.If shareholder approval is obtained, options to acquire shares of common stock will be awarded to officers, employees and non-employee directors of Abington Bancorp and Abington Bank with an exercise price equal to the fair market value of the common stock on the date of grant. Description of the Stock Option Plan The following description of the Stock Option Plan is a summary of its terms and is qualified in its entirety by reference to the Stock Option Plan, a copy of which is attached hereto as Appendix A. Administration.
